DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. While the rejections have changed in light of the amendments, Leung is still applied, therefore arguments with respect to Leung are addressed herein. Regarding Leung, applicant argues Leung states that suture knots create localized pressure points and the new matrix material should eliminate the need for tying knots in the suture to hold the matrix material in tissue. Applicant states that because of this Leung teaches away from the use of sutures to affix to soft tissue. It is unclear to the examiner how Leung’s discussion of suture knots teaches away from the use of sutures to affix to soft tissue. The claims never require suture knots and instead simply say “attaching” the at least one suture to local structure. Leung specifically calls the portions which extend outward of the body “suture portions” and discloses attaching the sutures to tissue to affix the ribbon in par.52. Accordingly, Leung does not teach away from the use of sutures to affix to soft tissue and instead specifically discloses using sutures 34 to affix the body to soft tissue.
Applicant argues Leung discloses a patch type body with anchoring sutures with barbs extending off all sides while claim 1 has been amended to recite that the at least one integrated suture extends in a straight linear orientation along the ribbon body and only off each end. This is not persuasive because the claims do not preclude additional sutures extending in different directions. The claims only require that at least one integrated suture extends only at each first and second end. In other words, the ribbon can have additional sutures extending in a transverse direction since the claim does not use closed language such as “consisting of”. It is further noted that Leung teaches “one or more sutures” in par.39, therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to select only one suture which would extend from the ribbon body only at each first and second end.
Applicant argues claim 1 has been amended to recite that the ribbon body can be configured to have similar or greater tensile strength, stiffness, and dynamic flexibility as corresponding natural soft tissue. This limitation is indefinite due to the terms “similar” and “corresponding natural soft tissue” as discussed in detail below. A new reference is applied to teach this feature as best understood.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claim 1 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim states “similar or greater tensile strength, stiffness and dynamic flexibility” but because the term similar is a relative and indefinite term the scope of the limitation is unclear. In other words, how close must the values be to be considered “similar”?
Claim 1 recites “corresponding natural soft tissue” in line 18. It is unclear what is meant by corresponding natural soft tissue. Line 1 recites “soft tissue”, line 14 recites “local structure”, and line 15 recites “soft tissue”. Is the corresponding natural soft tissue the same as any of these, or is corresponding natural soft tissue something else?
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7, 9-16, 18, 20, 22, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leung 2009/0228021 (hereafter referred to as Leung) in view of Koob et al. 2008/0161917 (hereafter referred to as Koob).
Regarding claim 1, Leung discloses a method of repairing soft tissue (par.25 discloses soft tissue, tendons, and ligaments) comprising placing a ribbon 30 having a ribbon body 32 with laterally spaced apart first and second long sides spaced apart across a width dimension of the ribbon body and longitudinally opposing first and second ends spaced apart along a length dimension of the ribbon body (see the annotated fig.1 below), wherein the ribbon body comprises warp yarns and one or more weft yarns (fig.1), wherein the warp yarns and/or the weft yarns comprise collagen fibers (par.46 and claim 7), wherein the ribbon body further comprises at least one integrated suture 34 either (i) held only by weft yarns of the ribbon body over a length of the ribbon body (see fig.1 which shows sutures 34 on the right and left are only held by weft yarns) or (ii) defined by at least one long warp yarn of the ribbon body which is longer than other of the warp yarns of the ribbon body (see fig.1 which shows sutures 34 on the left and right are longer than other warp fibers of the ribbon), and wherein the at least one integrated suture extends only in a straight linear orientation along the length dimensions of the ribbon body and extends outward a distance from the ribbon body only at each first and second end (see the annotated fig.1 below which shows one integrated suture extending only in a straight linear orientation along the length of the ribbon body and extends outward only at the first and second ends; the claim does not preclude other sutures from being attached to the ribbon), and attaching the at least one integrated suture to local structure to affix the ribbon in a desired position in a patient's body thereby repairing soft tissue in the patient's body (par.52 discloses attaching the suture to tissue to affix the ribbon). While Leung discloses the invention substantially as claimed, Leung does not specifically disclose that the collagen is synthetic collagen or that the ribbon body is configured to have similar or greater tensile strength, stiffness and dynamic flexibility as corresponding natural soft tissue.

    PNG
    media_image1.png
    586
    814
    media_image1.png
    Greyscale

Koob teaches a method of repairing soft tissue including tendons or ligaments, in the same field of endeavor, wherein fibers of a prosthesis are formed of high-strength synthetic NDGA polymerized collagen (par.7) and the prosthesis formed by the fibers has a tensile strength, stiffness and dynamic flexibility that meets or exceeds that of natural ligament or natural tendon for the purpose of providing a prosthesis suitable for tendon and/or ligament repair which may offset or reduce the effects of stress concentration factors that reside at regions of integration adjacent tissue (par.38).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select synthetic collagen as taught by Koob for the collagen fibers of the ribbon of Leung in order to form a ribbon that has a high strength suitable for use in tendon and/or ligament repair. It would have been further obvious to select synthetic collagen since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07). In the instant case, Koob specifically teaches synthetic collagen fibers for soft tissue repair therefore it would have been obvious to select the synthetic collagen fibers of Koob based on their known suitability for use in soft tissue repair. It would have been further obvious to form the ribbon body of Leung to have a tensile strength, stiffness and dynamic flexibility that meets or exceeds natural tendons and/or ligaments in order to provide a strong ribbon that can offset or reduce the effects of stress concentration factors that reside at regions of integration in adjacent tissue as taught by Koob.
Regarding claim 2, Leung discloses the device may be used to repair tendons and ligaments in par.25 and Koob discloses using a fiber-based construct for repairing a tendon or a ligament (par.6), therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the ribbon of Leung as modified by Koob to repair a tendon or a ligament. 
Regarding claim 3, see Leung fig.1 for the integrated suture being held by only the weft yarns.
Regarding claim 4, see Leung fig.1 for the integrated suture being a longer warp yarn.
Regarding claims 5, 6, 16, 20, and 22, the synthetic collagen fibers taught by Koob may be cross-linked with NDGA or carbodiimide for the purpose of promoting collagen organization which improves tensile strength (pars. 43 and 45). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use NDGA or carbodiimide cross-linked synthetic collagen fibers for the weft and warp yarns of Leung in order to tailor the fibers to have a desired tensile strength as taught by Koob.
Regarding claim 7, see Leung par.31 for a typical suture length of about 1-30 cm wherein the suture length is selected to achieve suitable results in a particular application. While Leung does not specifically disclose that the suture extends a distance of at least about 1 inch off each of the first and second ends of the ribbon body, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). In the instant case, it would have been obvious to select greater than 1 inch since Leung discloses the general conditions of the claim and optimizing the length to be greater than 1 inch involves only routine skill in the art.
Regarding claim 9, see the single integrated suture in the annotated fig.1 above. The suture is proximate/near a longitudinally extending centerline of the ribbon body. The suture itself is a single suture. The claim does not preclude additional single sutures. Also, Leung discloses “at least one” suture in par.15.
Regarding claims 10 and 12, Leung discloses the suture can be a different material in par.43.
Regarding claims 11 and 13, see fig.1 of Leung wherein the upper and lower integrated sutures are substantially straight parallel integrated sutures proximate/near the long sides of the ribbon body.
Regarding claim 14, while Leung shows two parallel sutures and not four parallel sutures, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B). In the instant case adding two more parallel sutures produces the expected result of having more structures to secure the body with.
Regarding claim 15, see Leung fig.1 for evenly spaced weft yarns which hold the one integrated suture at discreate repeating segments along the length of the ribbon.
Regarding claim 18, see Leung fig.18 which shows the integrated suture that is at least about 50% greater than other warp yarns. The integrated suture is proximate/near a longitudinally extending centerline of the ribbon body and the weft yarns cross the long yarn medially.
Regarding claim 23, Leung in view of Koob does not specifically disclose that one or more weft yarns cross over the at least one integrated suture once every 1 mm to every 1 inch, however, Leung does disclose weft yarns crossing over the integrated suture at regular intervals as shown in fig.1. Applicant does not disclose why it is critical for the weft yarns to cross over the at least one integrated suture once every 1 mm to 1 inch along a major portion of the body and it would have been obvious to one of ordinary skill in the art at the time of the invention to construct the ribbon of Leung in view of Koob to have the claimed weft yarn spacing for situations where the strength and/or ingrowth requirement requires a weave of that density.
Allowable Subject Matter
Claims 8, 17, 19, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774